Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10 and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox et al.(WO 2009/070801) in view of Tu et al.(7,361,695).  
Fox et al. discloses preparations of shaped/molded, open celled, flexible, polyurethane foams, employed in mattress and cushioning applications, wherein a polyurethane foam gel material is disposed against and within the formed polyurethane foam material (see abstract, paragraphs [0012] — [0040]).
Fox et al. differs from applicants’ claims in that the make-up of the polyol component and isocyanate component used in the making of the polyurethane gel material is not specified (paragraph [0034]).  However, Tu et al. discloses polyols having make-ups and functionalities and isocyanates having make-ups and functionalities in overlap with those of applicants’ claims to be well known in the making of polyurethane preparations for purposes of providing their art recognized polyurethane forming co-
As to the phase change materials of applicants’ claims and the thermally conductive material of claims 18 and 19, Fox et al. additionally allows for the inclusion of additional materials, including Outlast phase changing microspheres, and sodium bicarbonate, meeting the phase change material and thermally conductive material component requirements of applicants’ claims (paragraph [0040]). As to the former, these microspheres are intrinsically microencapsulated and contain the phase change materials of the claims owing to the closeness of their proprietary make-up.  Further, if difference is evident owing to the selection of these materials from Fox et al.’s disclosure, it is held that selection of such would have been obvious for the purpose of performing their disclosed additive effects with the expectation of success in the absence of a showing of new or unexpected results.  As to the range of size .   


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox et al.(WO 2009/070801) in view of Tu et al.(7,361,695) as applied to claims 1-10 and 12-20 above, and further in view of Yano(7,737,192).
  Fox et al. differs from applicants’ claim 11 in that the range of Index values claimed used in the making of the polyurethane gel material is not specified (paragraph [0034)). However, Yano discloses Indexes in overlap with those of applicants’ claims to be well known in the making of polyurethane preparations for purposes of providing acceptable polyurethane product formation (see column 3 line 64 — column 4 line 3). Accordingly, it would have been obvious for one having ordinary skill in the art to have employed ratio of reactants, such as those of Yano, in the making of the polyurethane gel material of Fox et al., for the purpose of providing acceptable product formation in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.



Claims 1-20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over De Kesel (WO 2011/069928) in view of Fox et al.(WO2009/070801).
De Kesel discloses preparations of shaped/molded, open celled, flexible, polyurethane foams, employed in mattress and cushioning applications, wherein a polyurethane foam gel material is disposed within the formed polyurethane foam material, and wherein reactant and additive materials as defined by the claims, including polyols and isocyanates combined at Indexes as claimed, plasticizers and water as blowing agent, are utilized in the preparation of the products as claimed(see abstract, pages 4-17).
De Kesel differs from applicants’ claims in that, while additives are disclosed (page 17), the phase change additives and conductive additives of applicants’ claims are not disclosed. However, Fox et al. allows for the inclusion of these additional materials, including Outlast phase changing microspheres and sodium bicarbonate, meeting the phase change material and thermally conductive material component requirements of applicants’ claims (paragraph [0040]) in gel/foam composites for purposes of imparting their comfort and active effects. As to the Outlast phase change materials, these microspheres are intrinsically microencapsulated and contain the phase change materials of the claims owing to the closeness of their proprietary make-up. Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized these additives of Fox et al. as additives in the preparations of De Kesel for the purpose of imparting their comfort and active effects to systems prepared in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. As to the range of size values for phase change materials of claim 6, utilization of any size for purposes of enhancing and directing effective and efficient inclusion of the phase change material would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results.  As to the .   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Kesel, Pearce et al., Tsonev et al., Thomson and Salyer et al. are cited for their disclosures of relevant gel, phase change and/or composite materials in the related arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/               Primary Examiner, Art Unit 1765